DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoko Nakajima on 7/1/2022.

The application has been amended as follows: 

	Claim 5: The can-roller for use in a vacuum processing apparatus according to claim 1, wherein each of the flow passages is in a shape of a straight pipe.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a can-roller for a vacuum processing apparatus which performs a predetermined vacuum processing inside a vacuum chamber on a surface of a sheet-like base material while keeping the base material travelling, the can-roller being disposed to lie opposite to a processing unit which performs the vacuum processing, the can-roller being rotatable and around which the sheet-like base material being wound, the can-roller including cover bodies for respectively closing axially each end of the inner cylindrical body and the outer cylindrical body, wherein each of the cover bodies has a plurality of flow passages located inside each of the cover bodies, a cross-section of each of the flow passages in the axial direction overlaps a cross-section of each of the cover bodies as to the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713